10/18/2016


                                           DA 14-0782
                                                                                          Case Number: DA 14-0782

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2016 MT 262N



DUANE RONALD BELANUS,

              Petitioner and Appellant,

         v.

STATE OF MONTANA,

              Respondent and Appellee.



APPEAL FROM:           District Court of the First Judicial District,
                       In and For the County of Lewis and Clark, Cause No. BDV-2011-1087
                       Honorable Jeffrey M. Sherlock, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Duane Ronald Belanus (Self-Represented), Deer Lodge, Montana

                For Appellee:

                       Timothy C. Fox, Montana Attorney General, Tammy A. Hinderman,
                       Assistant Attorney General, Helena, Montana

                       Leo Gallagher, Lewis and Clark County Attorney, Helena, Montana



                                                   Submitted on Briefs: September 7, 2016

                                                              Decided: October 18, 2016


Filed:

                       __________________________________________
                                         Clerk
Justice Michael E Wheat delivered the Opinion of the Court.


¶1       Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2       Duane Ronald Belanus appeals from the First Judicial District Court’s denial of

his petition for postconviction relief (PCR). We affirm.

¶3       Belanus has been before this Court multiple times since his June 2009 jury

conviction of numerous offenses including sexual intercourse without consent of his

then-girlfriend. Belanus was sentenced to life in prison without parole. He appealed his

sentence and we affirmed it in State v. Belanus, 2010 MT 204, 357 Mont. 463, 240 P.3d

1021, which provides factual details that will not be repeated here. Belanus subsequently

sued his victim, the county attorney, deputy county attorney, law enforcement

investigator, sheriff, multiple sheriff’s deputies, probation officer, both of his attorneys,

and a judge. He appealed the majority of these cases, without success, to the Montana

Supreme Court, the Ninth Circuit Court of Appeals, and the United States Supreme

Court.

¶4       In the case before us, Belanus, acting pro se, filed a petition for postconviction

relief in November 2011. He alleged at least thirteen trial errors including, but not

limited to, improper admission of evidence, fabrication of evidence, ineffective assistance


                                             2
of counsel, and prosecutorial vindictiveness. Before the State filed its response, he

moved to amend his petition to add a fourteenth count. The District Court granted the

motion. Belanus subsequently filed five more motions to amend all of which the District

Court denied citing § 46-21-105, MCA.1 Belanus appealed the court’s interlocutory

denial of his motions to amend and in September 2012 we dismissed the appeal without

prejudice.

¶5     In October 2014, the District Court denied Belanus’s PCR.           In the court’s

twenty-nine-page detailed order, it identified and refused to address claims that Belanus

had already raised on appeal. It then addressed Belanus’s numerous claims of ineffective

assistance (IAC) by pretrial, trial, and appellate counsel, concluding that Belanus was

provided effective counsel or was not prejudiced by counsel’s choices and decisions. The

District Court further exercised its discretion and denied Belanus’s request for a hearing

on his petition and appointment of counsel to represent him at the hearing. The court

concluded that Belanus had presented “none of the cornerstones of a prima facie case for

postconviction relief.”

¶6     In his appeal before us, Belanus puts forth eleven allegations of error, many of

which are difficult to understand and are confusing. We acknowledge, however, that the

majority of them pertain to his claims of ineffective assistance and set forth allegations

that the District Court committed reversible error by repeatedly determining that his

claims were without merit. We disagree. It is apparent from the District Court’s order

       1
          Section 46-21-105(1)(a), MCA, provides in relevant part: “All grounds for relief
claimed by a petitioner under 46-21-101 must be raised in the original or amended original
petition. The original petition may be amended only once. . . .”
                                            3
that the District Court carefully reviewed Belanus’s PCR claims, analyzed each claim

under the relevant law, and reached legally supported conclusions. Consequently, the

court neither erred nor abused its broad discretion in denying Belanus’s petition for

postconviction relief on IAC grounds. We note, however, that Belanus asserts that the

District Court, relying on Rosling v. State, 2012 MT 179, ¶ 45, 366 Mont. 50, 285 P.3d

486, denied his petition because he failed “to call an expert to the stand to substantiate his

IAC claims.” While the court references Rosling in its order, it does not base its denial of

Belanus’s PCR on Belanus’s failure to put forth an expert. Rather, the court set out

independent and sufficient grounds for its ruling. Moreover, Rosling does not establish a

universal requirement for expert testimony in every postconviction petition claiming

IAC.

¶7     We acknowledge that Belanus raises issues on appeal that are separate from his

claims of IAC; however, we decline to address each of Belanus’s remaining issues

individually.   Rather, having reviewed the issues, the District Court’s order, and

Belanus’s arguments on appeal, we affirm the denial of Belanus’s petition.

¶8     We have determined to decide this case pursuant to Section I, Paragraph 3(c) of

our Internal Operating Rules, which provides for noncitable memorandum opinions. In

the opinion of the Court, the District Court’s findings of fact are not clearly erroneous, its

interpretation and application of the law was correct, and its ruling was not an abuse of

discretion.

¶9     Affirmed.



                                              4
                              /S/ MICHAEL E WHEAT


We Concur:

/S/ PATRICIA COTTER
/S/ BETH BAKER
/S/ JAMES JEREMIAH SHEA
/S/ JIM RICE




                          5